DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 7/7/2022 which amended claims 1, 7, and 13, cancelled claims 8-11 and 19-20, and added new claims 21-22.  Claims 1-7, 12-18, and 21-22 are currently pending.  

Allowable Subject Matter
Claims 1-7, 12-18, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious directing a light beam to the wafer; identifying at least one of power and a wavelength of the light beam such that the light beam is capable of passing through the wafer and reaching the reference pattern; and using the light beam to image the reference pattern, wherein the reference pattern is incorporated in a reference plate located below the wafer. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 13, the prior art of record, either alone or in combination, fails to teach or render obvious directing a light beam to the wafer; identifying at least one of power and a wavelength of the light beam based on at least one of a material of the wafer and a depth of the reference pattern below the front side; and using the light beam to image the reference pattern, wherein the reference pattern is incorporated in a reference plate located below the wafer. These limitations in combination with the other limitations of claim 13 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Shiba et al. (JP2012-195380, Shiba hereinafter; English translation included with the previous Office Action) discloses providing a wafer having a reference pattern located below a front side of the wafer (Figs. 2-3, 7, page 5, first paragraph, page 7, first full paragraph, second paragraph, wafer W includes a wafer mark WM2 on the back surface of the wafer or wafer mark 71 on first surface B1); directing a light beam to the wafer (Fig. 3, 7, page 5, first paragraph, page 6, first full paragraph, page 7, first full paragraph, second paragraph, a light beam is directed to wafer W); identifying at least one of power and a wavelength of the light beam such that the light beam is capable of passing through the wafer and reaching the reference pattern (Figs. 3, 7, page 3, last full paragraph, page 5, first paragraph, page 7, first full paragraph, wafer mark WM2 or wafer mark 71 is illuminated with infrared light for detection through the wafer); and using the light beam to image the reference pattern (Figs. 3, 7, page 5, first paragraph, page 6, first full paragraph, page 7, first full paragraph, second paragraph, the wafer mark WM2 or wafer mark 71 is imaged onto image sensor 57). Shiba does not describe or suggest using the light beam to image the reference pattern, wherein the reference pattern is incorporated in a reference plate located below the wafer.
Mishima (US PGPub 2011/0033790) discloses imaging lower surface marks formed below the front side of a wafer using infrared light (Fig. 6B, paras. [0047]-[0049]), but Mishima does not describe or render obvious using the light beam to image the reference pattern, wherein the reference pattern is incorporated in a reference plate located below the wafer.
Lin et al. (US PGPub 2014/0185025, Lin hereinafter) discloses measuring the light beam passing through the wafer to determine that the light beam is capable of passing through the wafer and reaching the reference pattern (Figs. 1-3, 10-11, paras. [0047], [0051]-[0058], signal quality is measured by signal intensity and background noise to choose illumination wavelengths for the marks in different layers of the filmstack on wafer 114. The light source 110 is then tunable to set the wavelengths for optimized signal quality during mark measurement), but Lin does not describe or render obvious using the light beam to image the reference pattern, wherein the reference pattern is incorporated in a reference plate located below the wafer.
Chang et al. (US PGPub 2020/0041914, Chang hereinafter) discloses emitting a light beam through a wafer to a detector mounted in a wafer holder (Figs. 4 and 7-10, paras. [0044]-[0046]), but Chang does not describe or render obvious identifying at least one of power and a wavelength of the light beam based on at least one of a material of the wafer and a depth of the reference pattern below the front side; and using the light beam to image the reference pattern, wherein the reference pattern is incorporated in a reference plate located below the wafer.
Maeda et al. (US PGPub 2014/0111788) discloses a wafer alignment detection system capable of detecting an alignment mark formed on the rear surface of a wafer (Figs. 11, 12, 14, 16-18, 20, paras. [0059]-[0060]), but Maeda does not describe or render obvious identifying at least one of power and a wavelength of the light beam such that the light beam is capable of passing through the wafer and reaching the reference pattern and using the light beam to image the reference pattern, wherein the reference pattern is incorporated in a reference plate located below the wafer.
Shibazaki (US Patent No. 8,514,373) discloses a two dimensional grating formed on a wafer table beneath a wafer holder used for position measurement of the wafer table (Figs. 1-7, col. 7, lines 60-67, col. 8, lines 1-59, grating 24 is formed on the surface of wafer table WTB under substrate W, and encoders 16Ya, 16Yb, 16Xa, and 16Xb irradiate grating 24 for position measurement), but Shibazaki does not describe or render obvious directing a light beam to the wafer; identifying at least one of power and a wavelength of the light beam based on at least one of a material of the wafer and a depth of the reference pattern below the front side or such that the light beam is capable of passing through the wafer and reaching the reference pattern; and using the light beam to image the reference pattern, wherein the reference pattern is incorporated in a reference plate located below the wafer.
Regarding claim 21, the prior art of record, either alone or in combination, fails to teach or render obvious identifying at least one of power and a wavelength of the light beam such that the light beam is capable of passing through the wafer and reaching the reference pattern; and using the light beam to image the reference pattern, wherein the reference pattern is projected on a back side of the wafer. These limitations in combination with the other limitations of claim 21 render the claim non-obvious over the prior art of record.
The dependent claim is likewise allowable by virtue of its dependency upon an allowable independent claim as stated above.
Shiba discloses a method, comprising: providing a wafer having a reference pattern located below a front side of the wafer (Figs. 2-3, 7, page 5, first paragraph, page 7, first full paragraph, second paragraph, wafer W includes a wafer mark WM2 on the back surface of the wafer or wafer mark 71 on first surface B1); directing a light beam to the wafer (Fig. 3, 7, page 5, first paragraph, page 6, first full paragraph, page 7, first full paragraph, second paragraph, a light beam is directed to wafer W); identifying at least one of power and a wavelength of the light beam such that the light beam is capable of passing through the wafer and reaching the reference pattern (Figs. 3, 7, page 3, last full paragraph, page 5, first paragraph, page 7, first full paragraph, wafer mark WM2 or wafer mark 71 is illuminated with infrared light for detection through the wafer); and using the light beam to image the reference pattern (Figs. 3, 7, page 5, first paragraph, page 6, first full paragraph, page 7, first full paragraph, second paragraph, the wafer mark WM2 or wafer mark 71 is imaged onto image sensor 57). As argued by the Applicant on pages 7-8 of the arguments filed 7/7/2022, Shiba does not describe or render obvious wherein the reference pattern is projected on a back side of the wafer since wafer mark WM2 and wafer mark 71 are both attached to the wafer. 
Nunes (US PGPub 2003/0211409) discloses forming a virtual mark on a phosphor screen on a scanning platform for aligning a wafer (Figs. 1-3, paras. [0022]-[0025], virtual mark 16V is projected on phosphor screen 17, and separation values x3, y3, x4, and y4 for substrate 3 are sought to be identical to separations x1, y1, x2, y2 for mask 2), but Nunes does not describe or render obvious identifying at least one of power and a wavelength of the light beam such that the light beam is capable of passing through the wafer and reaching the reference pattern; and using the light beam to image the reference pattern, wherein the reference pattern is projected on a back side of the wafer. That is, Nunes does not describe that the virtual mark is projected on the back side of the wafer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882